COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-16-00088-CR
IN RE: ERIC FLORES,
                                                  §            ORIGINAL PROCEEDING
                Relator.
                                                  §          ON PETITION FOR WRIT OF

                                                  §                   MANDAMUS

                                 MEMORANDUM OPINION

       Relator, Eric Flores, has filed a petition for writ of mandamus against the El Paso County

District Clerk. Relator contends that the District Clerk has failed to transmit to the Court of

Criminal Appeals Relator’s application for writ of habeas corpus filed pursuant to Article 11.07

of the Texas Code of Criminal Procedure. See TEX.CODE CRIM.PROC.ANN. art. 11.07 (West

2015). We dismiss the mandamus petition for lack of jurisdiction.

       This Court does not have mandamus jurisdiction over a district clerk unless it is shown

that issuance of the writ is necessary to enforce our jurisdiction. See TEX.GOV’T CODE ANN. §

22.221(a), (b) (West 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex.App.--Waco 2008, orig.

proceeding); In re Smith, 263 S.W.3d 93, 95 (Tex.App.--Houston [1st Dist.] 2006, orig.

proceeding). The District Clerk’s alleged failure to forward an Article 11.07 writ application to

the Court of Criminal Appeals does not implicate our jurisdiction. Consequently, we dismiss the

petition for writ of mandamus for lack of jurisdiction.

                                              STEVEN L. HUGHES, Justice
May 18, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)